Citation Nr: 9924153	
Decision Date: 08/25/99    Archive Date: 08/27/99

DOCKET NO.  98-02 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased evaluation for 
temporomandibular joint syndrome (TMJ), current evaluated as 
noncompensable.

2.  Entitlement to service connection for migraine/cluster 
headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

G. R. Gleeson, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1993 to August 
1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
St. Louis, Missouri (RO) which, in part, granted the 
veteran's claim for service connection for temporomandibular 
joint syndrome (TMJ), with a noncompensable evaluation, and 
denied the veteran's claim for service connection for 
migraine/cluster headaches.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's claim for an 
increased evaluation for TMJ syndrome.

2.  The veteran's TMJ syndrome is productive of right 
dislocation with reduction and inter-incisal range of motion 
of 60 millimeters on the right with normal right and lateral 
excursions. 

3.  The veteran's current cluster or migraine headaches began 
during active service. 






CONCLUSIONS OF LAW

1.  The schedular criteria for a 10 percent evaluation for 
TMJ syndrome have been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.150, Diagnostic Codes 9904, 9905 (1998).

2.  The veteran's current cluster or migraine headaches were 
incurred during active service.  38 U.S.C.A. §§ 1131, 5107(a) 
(West 1991); 38 C.F.R. § 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Temporomandibular joint syndrome

The veteran is appealing the original assignment of a 
noncompensable disability evaluation following an award of 
service connection for TMJ syndrome, and, as such, the claim 
for a higher evaluation is well grounded.  38 U.S.C.A. 
§ 5107(a); Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  
Moreover, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The Board 
is also satisfied that all relevant facts have been properly 
and sufficiently developed with regard to this issue.  
Accordingly, no further development is required to comply 
with the duty to assist the veteran in establishing his 
claim.  See 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Ratings Disabilities (rating schedule).  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(1998).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1998).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (1998).  The veteran's 
entire history is reviewed when making a disability 
evaluation.  38 C.F.R. § 4.1 (1998).  However, the current 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

The veteran was granted service connection for TMJ, with a 
noncompensable evaluation, in the RO's September 1997 rating 
decision.  The veteran disagrees with this evaluation and 
asserts that he should be given a higher rating.  At his July 
1998 personal hearing at the RO, the veteran testified that 
his TMJ causes a clicking in his jaw, pain, and the feeling 
that the bones are rubbing together.  It is primarily in the 
right side of his jaw.  His jaw will occasionally lock out of 
place.  The symptoms occur, in particular, when he opens his 
mouth wide, such as during eating a burger.  He stated that 
when the symptoms are exacerbated by chewing, the degree to 
which he can open his mouth is reduced.  He testified that in 
service he was treated for TMJ, including being fitted for a 
nighttime mouthguard.

The claims file contains post-service medical records from 
the John Cochran VA Medical Center (VAMC).  The veteran was 
seen in September 1996 when he complained of pain from TMJ 
syndrome.  There are no other entries regarding treatment for 
TMJ.

A VA compensation and pension examination was performed in 
July 1997.  The veteran reported he was diagnosed with TMJ of 
the right side by a Navy dentist in the spring or summer of 
1994.  He reported that the TMJ was treated with mouthguards 
and jaw exercises.  He had not received TMJ treatment since 
service and had misplaced the mouthguard after 1 year of use.  
He described the symptoms as clicking, popping, and swelling 
every 1-3 months on the right side.  He said he could not 
open his mouth completely with pain and that the right side 
of his facial musculature was painful on occasion.  He also 
indicated that chewing meats can be difficult.  On physical 
examination, right and left lateral excursions were within 
normal limits.  Vertical excursion was 60 millimeters.  There 
was right side popping and clicking.  There was no deviation 
of the mandible on opening or closing.  There was right 
dislocation with reduction, and class III malocclusion with 
bilateral telescopic bite.

TMJ symptomatology is assigned an evaluation pursuant to 
38 C.F.R. § 4.150, Diagnostic Code (DC) 9905 for limited 
motion of temporomandibular articulation.  A 40 percent 
evaluation is assigned where the inter-incisal range is 0 to 
10 mm; a 30 percent evaluation where the range is 11 to 20 
mm; a 20 percent evaluation where the range is 21 to 30 mm; 
and a 10 percent evaluation where the range is 31 to 40 mm.  
As the veteran's range of vertical excursion was 60 mm, he is 
not entitled to a compensable evaluation under DC 9905.  DC 
9905 also provides for a 10 percent evaluation for limitation 
of lateral excursion of 0 to 4 mm.  As the veteran's lateral 
excursion was within normal limits, no compensation is 
available for limitation of lateral excursion.

The Board notes, however, that the medical examiner also 
indicated the veteran has right dislocation with reduction.  
DC 9904 provides for, in cases of malunion of the mandible, a 
20 percent evaluation for severe displacement; a 10 percent 
evaluation for moderate displacement; and a 0 percent 
evaluation for slight displacement.  A note to DC 9904 states 
that evaluation level is dependent upon degree of motion and 
relative loss of masticatory function.  As the veteran has 
reported some degree of difficulty in chewing meat, and as 
there is objective evidence of temporomandibular dislocation, 
the Board finds a 10 percent evaluation for moderate 
displacement is warranted under DC 9904.

B.  Headaches

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred in or aggravated 
in the line of duty while in the active military, naval, or 
air service.  See 38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. 
§ 3.303 (1998).  Service connection also may be granted for a 
disability that is proximately due to or the result of a 
service-connected disability.  When service connection is 
established for a secondary condition, the secondary 
condition is considered as part of the original condition.  
38 C.F.R. § 3.310(a).  A claim for secondary service 
connection, like all claims, must be well grounded.  Reiber 
v. Brown, 7 Vet. App. 513, 516 (1995).

The veteran testified in his July 1998 hearing that he began 
having severe headaches while at sea during the service.  He 
took aspirin to relieve the headaches.  He stated that he had 
not suffered from severe headaches prior to service.  It 
seemed to him that the headaches were associated with 
problems with his jaw (TMJ) and vision problems.  He 
currently takes Ibuprofen for both his headaches and TMJ.  
His headaches are brought on by some function with his jaw, 
such as eating or yawning.  The headaches are preceded by 
blurring of his vision.  The headaches occur approximately 
once every two weeks and last about three to four hours.  The 
headaches make him unable to drive and they affect his 
ability to concentrate on reading.

Service medical records show that the veteran's preenlistment 
examination was entirely negative for any complaints or 
findings related to headaches.  He first sought treatment for 
headaches and vision problems in September 1994.  At that 
time he reported having had similar symptoms off and on for a 
while.  He denied any trauma or working with paint.  On 
examination there were no abnormalities noted.  The 
assessment was headache and the veteran was given Tylenol.  
After one hour of taking the medication, the veteran stated 
he could see better and had no further complaints.  He was 
advised to return to sick bay if the symptoms reoccurred.  
The veteran was seen again while on active duty for 
evaluation of  headaches in July 1995, when he presented with 
nasal congestion, headache, jaw pain, and general feeling of 
being run down.  His symptoms were present for five days.  He 
was diagnosed with a slight head cold and TMJ.  He was told 
to increase water intake, and was given medication for pain 
relief.  There are no further reports of complaints or 
treatment for headaches.  However, on the report of medical 
history at separation in August 1995, the veteran gave a 
history orf frequent, severe headaches that were indicated to 
be migraine/cluster type.

Post-service medical records consist of records dating from 
August 1996 to July 1998 from the John Cochran VAMC.  During 
this period, the veteran was treated for multiple conditions 
in addition to his TMJ and headaches.  In February 1997, the 
veteran complained of headaches around his right eye off and 
on with dizziness, lasting 1 to 2 days, and not relieved with 
pain medication.  He also had blurry vision.  The last 
episode had been two weeks prior.  He was given an assessment 
of headaches with question marks next to the words 
"migraine" and "sinus".  In March 1997, the veteran 
complained of visual disturbances in the right greater than 
the left.  In April 1997, the veteran complained of insomnia, 
headaches, and difficulty concentrating.  In July 1997, the 
veteran complained of a frontal headache since getting eye 
drops earlier in the day.  In July 1998, the veteran reported 
for treatment for multiple complaints, including headaches 
across the eyes and right side of his head.  Again, a 
questionable sinus origin was noted.

During his July 1997 VA compensation and pension examination, 
a vision examination was performed.  The veteran reported 
that approximately every 1-2 months he gets headaches on the 
right side of his head which spreads to his eyes and is 
accompanied by blurriness and a blinding light.  These 
episodes last for 2-6 hours.  He stated that the headaches 
had been occurring for 2-3 years.  He had never worn glasses.  
He reported occasional diplopia when reading.  The diagnosis 
was completely normal eye examination results.  On general 
examination conducted the same date, the veteran reported 
right temporal headaches for the last three years, occurring 
about twice a week and lasting 2-6 hours.  The pain was 
described as sharp and throbbing, radiating from the right 
temporal region to the right eye and part of his left eye 
over the bridge of his nose.  He complained of blurred vision 
with the headaches.  He had no tearing, but occasional 
photophobia.  He had no nausea or vomiting.  He could not 
identify any other aggravating factors.  He stated that he 
drinks water and relaxes in a dark room for relief.  The 
diagnosis was headaches, cluster vs. migraine, with 
functional impairment by history.

Also of record is a letter written by [redacted], 
instructor at a community college attended by the veteran.  
The letter states that the veteran was enrolled in two of Mr. 
[redacted] classes in Spring and Fall of 1996, and that he often 
complained of headaches and seemed to have difficulty 
concentrating.

The service medical records show that the veteran had no 
history of headaches prior to service, was evaluated and 
treated for headaches while on active duty, and gave a 
history of severe, recurrent headaches upon his separation 
from service in August 1995.  Post-service medical evidence 
shows that he continued to have headaches after service; he 
has been evaluated and treated on several such occasions in 
recent years and upon a 1997 VA compensation and pension 
examination, the veteran reported right temporal headaches 
for the last three years, occurring about twice a week and 
lasting 2-6 hours.  The pain was described as sharp and 
throbbing, radiating from the right temporal region to the 
right eye and part of his left eye over the bridge of his 
nose.  Much of this medical history is consistent with 
antecedent medical records on file, beginning while he was on 
active duty.  The diagnosis recorded after the July 1997 
examination was headaches, cluster vs. migraine.  While there 
is no medical opinion that specifically links the veteran's 
headaches to his service-connected TMJ, it is interesting to 
note that his headaches in recent years have been right-sided 
and accompanied by other symptoms, such as TMJ pain, but they 
have also been associated with visual disturbance.  In any 
event, given the fact that the record indicates that the 
headaches began during service and have been recurrent ever 
since, the Board finds that the evidence is at least in 
equipoise on the question of whether the veteran's current 
headache disorder, diagnosed as migraine/cluster type 
headaches, had its onset during service.  Accordingly, 
service connection for migraine or cluster headaches is 
warranted.












ORDER

1.  An increased evaluation of 10 percent for TMJ is granted 
subject to the provisions governing the payment of monetary 
benefits.

2.  Service connection for migraine or cluster headaches is 
granted.




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

